DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21, 22, 26, 30, 32-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collin et al. (US Patent Application Publication 2011/0067287) in view of Li et al. (US Patent Application Publication 2013/0156495) and Matthews et al. (US Patent Application Publication 2012/0268920). Collin et al. discloses a weapon device comprising an accessory body (2) and a clamping mechanism (12) having structure to connect the accessory body onto a weapon, the clamping mechanism having a first clamping member (14), a second clamping member (16), a .
	See MPEP § 2114 which states:

		A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647

		Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.

		Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

	As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.

With regards to claim 22. The weapon light according to claim 21, wherein an elastic member (60) is disposed between the second clamping member and the housing of the device body, wherein when the operating portion of the driving wrench is operated to switch the driving wrench from the second state to the first state the driving member is operative to drive the second clamping member to move toward the first clamping member to compress the elastic member, and wherein when the operating portion of the driving wrench is operated to switch the driving wrench from the first state to the second state the elastic member is operative to restore to drive the second clamping member to move away from the first clamping member.

With regards to claim 26. The weapon light according to claim 21, wherein a first groove is defined in an inner wall surface of the first clamping member, a second groove is defined in an inner wall surface of the second clamping member, the first groove spans the first clamping member in a lengthwise direction of the first clamping member, the second groove spans the 

With regards to claim 30. A weapon device, comprising a light body and a clamping mechanism configured to connect the device body onto a weapon, the clamping mechanism having a first clamping member with a strip structure, a second clamping member with a strip structure and arranged in parallel with the first clamping member, a clamping groove formed between the first clamping member and the second clamping member, an adjusting member and a driving member for driving the first clamping member and the second clamping member to move relative to each other to change a width of the clamping groove, and wherein the driving member comprises a driving rod and a driving wrench having a rotating portion and an operating portion extending outward from the rotating portion pivotally connected to the driving rod by a shaft, wherein the rotating portion of the driving wrench is disposed on an outer side of the first clamping member integrally formed with a housing of the light body and wherein the rotating portion is operative to maintain a state of abutting against the first clamping member, the second clamping member is slidably arranged in a sliding groove defined in the housing of the light body; wherein the second clamping member is operative to slide in the sliding groove and move relative to the first clamping member to change the width of the clamping groove formed between the first clamping member and the second clamping member; an outer peripheral surface of the rotating portion of the driving wrench comprises a semi-cylindrical surface and a flat surface transitioning from and tangent to the semi-cylindrical surface, and the operating portion extends obliquely outwards from the flat surface; wherein the driving wrench comprises a first state in which the flat surface 

With regards to claim 32. The weapon light according to claim 30, wherein the driving member is operative to drive the second clamping member to move toward the first clamping member to compress the elastic member, and wherein when the operating portion of the driving wrench is operated to switch the driving wrench from the first state to the second state the elastic member is operative to restore to drive the second clamping member to move away from the first clamping member. (see remarks with regards to claim 22)



With regards to claim 35. The weapon light according to claim 30, wherein a first groove is defined in an inner wall surface of the first clamping member, a second groove is defined in an inner wall surface of the second clamping member, the first groove spans the first clamping member in a lengthwise direction of the first clamping member, the second groove spans the second clamping member in a lengthwise direction of the second clamping member, and the clamping groove is formed between the first groove and the second groove. (see remarks with regards to claim 26)

With regards to claim 36. The weapon light according to claim 30, wherein a rear cover with an electrode is pivotally connected to the housing of the light body by a hinge. (see remarks with regards to claim 27)

With regards to claim 37. The weapon light according to claim 36, wherein a clamping block is arranged on the rear cover in a protruding manner and a clamping hook is rotatably connected with the housing of the light body for hooking the clamping block. (see remarks with regards to claim 28)

With regards to claim 38. The weapon light according to claim 30, wherein an anti-slip rib is formed on the operating portion. (see remarks with regards to claim 29)


Claims 23-25, 27-29 and 31, 33, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collin et al. in view of Li et al. and Matthew et al. as applied to claims 21, 22 and 30 above, and further in view of Nelson et al. (US Patent 6,637,144). Although none of Collin et al., Li et al. nor Matthew et al. expressly disclose wherein one of the second clamping member and the light body is provided with a guiding column, the other one provided with a guiding hole, the guiding column is inserted into the guiding hole, and the elastic member is sleeved on the guiding column, Nelson et al. does. Nelson et al. teaches a device including a clamping mechanism configured for connecting an accessory onto a weapon, the device wherein one of the second clamping member and the device body is provided with a guiding column (46), .

With regards to claim 24. The weapon light according to claim 23, wherein the adjusting member is movably inserted into the second clamping member and connected with the driving rod (see at least Fig. 3, Collin), and the adjusting member is operative to move relative to the driving rod to change an effective length of a portion of the driving rod starting from the end connected to the rotating portion to an inner side of the adjusting member abutting against the housing of the light body. (par. 0054, Collin)

With regards to claim 25. The weapon light according to claim 24, wherein the adjusting member is a nut (36), and the driving rod is screwed and connected with the adjusting member (par. 0054, Collin). 

With regards to claim 27. The weapon light according to claim 25, wherein Matthews et al. teaches a rear cover (740) with an electrode (744/745) is pivotally connected to the housing of the light body by a hinge. (see at least Fig. 9A, Matthews et al.)



With regards to claim 29. The weapon light according to claim 28, wherein an anti-slip rib is formed on the operating portion. (see at least Fig. 1, Li) 

With regards to claim 31. The weapon light according to claim 30, wherein one of the second clamping member and the light body is provided with a guiding column, the other one provided with a guiding hole, the guiding column is inserted into the guiding hole, and the elastic member is sleeved on the guiding column. (see remarks with regards to claim 23)

With regards to claim 33. The weapon light according to claim 31, wherein the adjusting member is movably inserted into the second clamping member and connected with the driving rod and the adjusting member is operative to move relative to the driving rod to change an effective length of a portion of the driving rod starting from the end connected to the rotating portion to an inner side of the adjusting member abutting against the housing of the light body. (par. 0054)

With regards to claim 34. The weapon light according to claim 33, wherein the adjusting member is a nut, and the driving rod is screwed and connected with the adjusting member (par. 0054).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641